20.	 Sir, on behalf of the delegation of the Islamic Republic of Mauritania, it is my great pleasure to express to you our warmest congratulations on your election to the presidency of the. thirty-sixth session of the General Assembly. Beyond a shadow.of a doubt, your election proves that you are a diplomat of great moral and intellectual qualities, one who has dedicated himself as the representative of his country and as an international civil servant to the ideals of the United Nations. It is also a tribute to our Arab nation for its irreplaceable contribution to the elaboration of the fundamental principles of justice and equality which govern mankind and for the role it played in the forefront of the struggle of peoples for their political independence and the.role it will play in the struggle for their future economic independence.
21.	I should also like to express to your predecessor, Mr Rodiger von Wechmar, our appreciation for the way in which he conducted the proceedings of the thirty-fifth session. We were very much impressed with the vision and moral integrity of this great diplomat who became a president representing all the currents that disturb the world.
22.	Finally, I should like to thank the Secretary-General for his tireless efforts in difficult circumstances in the service of the Organization. We should like to express our great appreciation to him.
23.	Our delegation would like to join with all others in welcoming the new States of Vanuatu and Belize to the United Nations, Our country hopes that other countries which have been deprived of their sacred right to national sovereignty will soon be liberated, thereby bringing the Organization closer to its goal of universality and ensuring the full implementation of General Assembly resolution 1514 (XV).
24.	We should have liked today to display optimism. We should In particular have liked to speak of spectacular progress or even of a few timid, tentative steps by the international community towards the strengthening <of international security, the liberation of peoples and the start of a new, more just international economic order. Unfortunately, the net results since the thirty-fifth session have been disappointing. Indeed, we must note with some bitterness that there has definitely been retrogression in those areas, which are so vital for the future of mankind.
25.	Today the general picture of international relations is very gloomy: there is violence and aggression In Africa, in the Middle East and in South-East Asia; negotiations on the law of the sea have been blocked in their final stage; and there are indications of failure in the global negotiations. The most typical example of this general deterioration in the international situation is to be found in economic relations. There the difficulties which the economies of the developed countries have had to grapple with for a number of years now have considerably increased the growth problems cf the developing countries, thereby accentuating the world economic crisis, which was already very serious. ' ■ ■ •>
26.	An even more disturbing phenomenon is that for the first year of the Third United Nations Development Decade, it is estimated that the growth in per capita income will be less than one third of the international community's goal.
27.	If that situation weighs particularly heavily on the economies of the developing countries, it is simply disastrous for the poorest of those countries. Inflation, which strikes at the world economy as a whole, has made a negative contribution to this phenomenon and the consequences for the poorest countries have therefore been more severe. The decline in trade among the developed, market-economy countries has had harmful and immediate repercussions on the developing countries. Official United Nations statistics leave no room for doubt on that score.
28. One can easily imagine the consequences.of this situation for the balance of payments of a large number of developing countries and for their ability to service their accumulated debts. Furthermore, the protectionist mends wont have emerged over the past few years have accelerated to a degree without precedent in the history of North-South relations. If these trends are not reversed, it is to be feared that most of the developing countries no> only will not achieve the objectives of the International Development Strategy but will be confronted by even more serious economic and social problems.
29. As a country that is both Sahelian and Saharan, essentially involved in agricultural and pastoral activities, from which 80 per cent of its population derive their living, my country pays special attention to developments in
agriculture, an essential part of the world economy. We therefore follow the work of various United Notions bodies dealing with matters in that field and take put in it the occasion arises.
30.	In an increasingly unfavorable international environment, we shall, no matter what, continue our efforts to establish a policy of self-sufficiency in agriculture by encouraging our people to produce more and by introducing procedures that can limit agricultural losses and modernize our means of production. Thus, over the past few months, missions made up of officials at the highest level have undertaken a campaign to increase the awareness of the need to increase agricultural production, in particular that of foodstuffs. The favorable reaction of the people augurs well for the results of that campaign, but the needs are still great, and the financial and technical means to satisfy them are practically non-existent.
31.	We do not underestimate the importance or volume of the international assistance that has been given to us so fat and I wish to thank all those who at one time or another have helped us. But as FA0 has stated and I wish to thank its officials for their invaluable assistance the food situation in the 26 African countries covered by the Global Information and Early Warning System for Food and Agriculture remains disturbing. The situation is particularly difficult in the Sahelian countries, where the after-effects of drought continue to mortgage heavily the economic and social future of the area.
32.	The question of assistance to meet particular circumstances Is still relegated to the background in favor of aid in the area of structural changes that must be made in the economies of those countries. The building of roads, ports and warehouses, the training, of technicians and so forth are needs which the particularly acute.
33.	The current Chairman of the Permanent Interstate Committee on Drought Control in the Sahel ICILSS], General Moussa Tvaorf, President of the sister Republic of Mali, eloquently analyzed before the Assembly on 2 October [23rd meeting] the development problems of the countries of CILSS. We completely subscribe to that analysis. As an example of regional co-operation and a sincere expression of the will for the economic integration of the countries concerned, CILSS must continue to enjoy the intemnHiymi community's financial and technical support. 	In this connection, a special debt of gratitude is owed to the Secretary-General and to the administration of UNDP, which is in charge of the United Nations Sudano-Sahelian Office. We welcome the relations we have had with that body, which we hope will be further strengthened as the years go by.
35.	FUrthermore, my country, whose delegation had the honor of introducing the draft resolution concerning the observance of World Food Day at the Assembly's thirty-fifth session, welcomes the fact that the General Assembly will be devoting a special meeting to that subject this year. We mist that this event will lead to a greater awareness of the threats of hunger, undernourishment and malnutrition throughout the world.
36: In the area of industrialization, another driving force for economic growth, the performances of the developing countries do not encourage optimism.'The Lima Plan of Action on Industrial Development and ; Cooperation, modest as it Is, seems unlikely to be attained. However, we hope that UNIDO, once it has become a specialized agency, , will be able to make a greater contribution to the efforts of the developing countries in this-area.
37.-The energy problem has become even more acute since the crisis of 1973-1974. The threat of a general conflict looming over the international community has finally convinced it that any just and lasting solution must be accepted by all States, weather they are producers or consumers of energy.
38.	The United Nations Conference on New and Renewable Sources of Energy, held at Nairobi, has crystallized this approach by adopting the Nairobi program of Action.4 Despite the momentum given to the action of the international community in its effort to work out a global solution to the energy problem, we regret that that meeting did not reach agreement on such fundamental points as the institutional machinery and the appropriate measures to ensure the additional transfer of the financial resources needed, for full implementation of the program of Action.
39.	Another conference, the United Nations Conference on the Least Developed Countries, was just held in Paris. Mauritania, with a full understanding of the difficulties being encountered by those countries although not officially grouped with them played an active part in the work of that Conference. In this connection, we welcome in particular the fact that the level of representation was high enough to make it possible for specific commitments to be entered into and action-oriented decisions to be adopted. We are confident that the representatives that attended the conference will, individually, see to it that the measures decided on are implemented, both those having to do with international support and those related, to implementation, Mow-up actton and supervision.' ; ^ ■'
40.	As I have already stated, according to the criteria applied by the United Nations which should,' incidentally, be reviewed in the light of the increasingly difficult economic situation of many countries, my own included—Mauritania Is not among the 31 least developed countries. Nevertheless, we-continue to be faced with the. same problems as those countries.
41.	In spite of General Assembly resolution 3054 (XXVIII) associating the countries of the Sahellan region with the least developed countries because of the drought with which they were stricken, we believe that nothing contained in the Substantial New program of Action-for the 1980s for the Least Developed Countries adopted by the Paris Conference' should be interpreted as signifying that the assistance to be given to the 31 countries identified by the United Nations should be at the expense of other recipient countries.
42.	This is an appropriate opportunity to congratulate the French Government for the praiseworthy intentions it voiced at that Conference. Such intentions reflect France's new and welcome general arrangements in approaching
the complex political and economic problems facing the Third World.
43.	On .the other hand, we, wonder, whether the Lagos Plan of Action,' which is a veritable manual for development for the African continent in , the coming decade, can be implemented according to the proposed timetable, or whether it will remain merely an expression of pious hopes.
44.	We must also wonder whether the Caracas program of Action [see A/36/339], the first specific attempt to institutionalize a true South-South co-operation, will be provided with the means necessary for its implementation. '..'.'''.
45.	Here again, everything will depend upon the political will of States. The launching of global negotiations and the conclusion of an agreement on the law of the sea have clearly shown that that cannot always be counted on. After a year of continuous efforts under the excellent guidance of the previous President, it has not-been possible to reach a consensus on ways of launching such global negotiations.
46.	A year ago, from this rostrum, we made an urgent appeal to certain countries who have since then, admittedly, adopted a much more flexible position to join in the international consensus in a spirit of solidarity, though with due regard to foreign interests.. ...
47.	Now we are looking to Cancun, where in a few days a number of leaders from both developed and developing countries will meet. This is the last chance for the developed countries to regain the trust of the third world, and that meeting should open the way for solid and detailed negotiations within the framework of the United Nations.
48.. With regard to negotiations on the law of the sea, we hope that , the result of the great efforts made in that area over the past ten years will make it possible to demonstrate the good will of the technologically advanced countries. It is above all to be hoped that the fundamental elements of the draft convention will not be brought into question and that can be signed next year as planned.
49.	' The frustrations of most of the nations of the third world over the outcome of various negotiations and the implementation of programs designed to lead to more equitable world economic relations are clearly reflected in the political area. Here again, our community of nations is far from having fulfilled the promise contained in the Charter to save succeeding generations from the scourge of war".
50.	In the Middle East, the Camp David accords have been seen in their true light. More than ever, they appear to be a way of strengthening the Zionist entity in its refusal to recognize the national rights of the Arab people of Palestine or to liberate the other occupied Arab territories.
51.	There have been no positive developments with regard to the question of Palestine. What is worse, certain
negative development have occurred because of Israel's Increasingly warlike attitude, one that has dangerously and superfluously complicated an. already highly explosive situation.
52.	The Israeli acts of aggression the Assembly is aware of them have indeed Increased against fraternal Lebanon and have extended to populated areas through reckless campaigns of collective reprisals that remind us unmistakably of the Nazi atrocities against the Warsaw ghetto and in other European cities during the Second World Wat
53.	In this connection, the Islamic Republic of Mauritania reaffirms its solidarity and sympathy with the fraternal people of Lebanon. We also reaffirm our Country's attachment to the unity of the Lebanese people, the Integrity of their national territory and their aspirations within the framework of the national objectives shared by the entire Arab nation.
54.	In the same theater of operations and with unparalleled arrogance, the Zionist entity, assuming its self-appointed role of policeman of the area, has begun a campaign of intimidation and preparations for aggression against Syria, threatening the world with.a new and serious Israeli-Arab aimed conflict.
55.	However beyond Palestine and its immediate neighbors, Israel has arrogantly and cynically bombed the atomic reactors at Tamuz, near Baghdad, which were for scientific purposes. We take this opportunity to express our indignant condemnation of that Infamous act, the purpose of. which has not escaped the attention of our community of nations. It was Israel's intention to hold back all scientific progress among the Arab peoples in a vain attempt to perpetuate its supremacy. We must emphasize that this action was taken in defiance of the rules laid down by IAEA for the peaceful uses of nuclear energy under tntftmHtinpal control.
56. Obviously, neither muscle-flexing nor racist aggression against the Arab history of Palestine and the aspirations of its people, much less furious attacks on the technological future of the Arab people, will move us forward towards peace. On the contrary, we believe, along with the majority of Member States, that Israel must respect the universal consensus recognizing the inalienable and imprescriptible rights of the Palestinian people and calling for the return of the other occupied Arab territories and art end to State terrorism if it really wants to create a climate conducive to cKtente, then to a genuine, just and comprehensive peace in the Middle East. We reiterate opposition on this subject.
57.	First, we call for Israel's total and unconditional withdrawal from all territories occupied as a result of the June 1967 aggression, particularly the Holy City of Al Quds.
58.	Secondly, the international community must compel the usurper fully to restore to the Palestinian Arab people its inalienable rights, including its imprescriptible right to create its own independent State in the land of its ancestors.
«T
59.	Thirdly, there is an overriding, obligation fully and completely to bring the P1A sole,, representative of the Palestinian Arab people, into any genuine settlement. Here we reaffirm our opposition to all partial settlements, especially the Camp David agreements.	-
60.	Fourthly, my country considers null and void all attempts by the occupying Power to modify the demographic composition, the environment and the Arab, Moslem and Christian nature of Palestinian lands and other occupied territories by the creation of. settlements, the digging of a canal from the Dead Sea, or by other means.	-
61.	Fifthly, the Islamic Republic of Mauritania vigorously condemns the excavations undertaken by the Zionist authorities in Al Quds. To our mind, this act of sacrilege is a provocation of the Islamic community in a place which is holy and dear to all revealed religions.
62.	Having reaffirmed our position, we take this opportunity to salute the Committee on the Exercise of the Inalienable Rights of the Palestinian People and its chairman, our brother, Mr. Sarrd, for their tireless efforts to bring about the triumph of the just cause of the Palestinians and of genuine peace in the Middle East.
63.	Still on the subject of the Middle East, my delegation cannot but express its concern over, the strategic alliance signed between the United States of America and Israel during Begin's last visit to Washington. The Islamic .Republic of Mauritania sincerely hopes that the United States, which in spite of everything must remain a friend of the Arab world, will not take this stance, which has unpredictable consequences and which is in any event not In keeping with the many Interests of a great nation which takes on world-wide responsibilities.
64.	In another brother country, Namibia, a process similar to that which the peoples of the Arab East feel in body and soul is going on with the same arrogance and the same scorn for repeated United Nations resolutions.
65.	The minority racist Government of South Africa, arrogating to Itself a mandate that was revoked 15 years ago by the Organization, is perpetuating its political domination of Namibia, a country whose natural resources it abusively exploits, and is preparing to dismember it by inciting antagonism among its inhabitants.
66.	We remind the Assembly of Africa's patience and the sense of responsibility and wisdom of the South West Africa People's Organization (SHAPO), to. which South Africa replies with diversionary and other delaying tactics. My delegation will limit itself today to recalling Its position on this subject, a position which is that of the whole of Africa, an Africa determined to ensure the final and unconditional liberation of Namibia.
67.	First, we reaffirm the attachment of the Islamic Republic of Mauritania to Security Council resolution 435 (1978). We consider that it is the sole minimum basis for the success of a peaceful settlement process for the crisis. Along with united Africa, we accept no attempt to modify that resolution and no maneuver aimed at delaying its implementation. We reject in particular the specious argument, for prolonging the Calvary of the majority of the 'Namibian people on the pretext of preserving the interests ,of the European minority.
68. < While we have respect and consideration for all the - inhabitants of Namibia, we believe that the best guarantee is the rapid Implementation of the plan which has been i proposed. We appeal again to the five Western countries of the contact group to join with us in bringing about the 'triumph of a just solution which would preserve calm relations between the communities and the ties of friendship that exist between the West and the whole of. our continent.
69.	This is the time for our delegation to congratulate the front-line States of Africa for their sense of. solidarity among the peoples of our continent. We also salute the United Nations Council for Namibia and its president for helping to make clear the anachronistic situation in that country, Finally, we salute SWAPO and the Namibian people. SWAPO has unceasingly stood in the vanguard of . that people's struggle and has been identified closely both will).its suffering and with its great victories.
70.	Just as in Palestine, where the occupation of the whole territory of the Mandate no longer satisfied Zionism in its warlike adventures, apartheid is expanding the field of its activities which jeopardize the peace and security of the world. In the past Mozambique has been the favorite target of its criminal invasions, and it no doubt will continue to be so in the future. Today Angola is subjected to a series of violations of its sovereignty, with expeditions whose true elm is the destabilization of the country and the isolation of the Namibian people; these will no doubt continue in the future. The Islamic Republic of Mauritania reiterates its full and unswerving support for Angola.
71.	But the minority racist regime of South Africa does not stop there in its general work of hatred and discrimination. Israel may have imposed a foreign exile, on the Palestinians, but Pretoria is skilfully ensuring the internal exile of the Indigenous peoples of South Africa. The iniquitous laws against blacks and other minorities are endless; racist violence and terrorism by the authorities has become part of the everyday lives of the peoples of South Africa, but racist violence and harassment are ever more frequently encountering, this year in particular; the organized opposition of South African patriots under the leadership of the African National Congress. We renew our expressions of fraternal solidarity with the peoples of South Africa and their vanguard.
72.	Palestine and southern Africa have the, unfortunate privilege of having been the battlefields of long and bard struggles by peoples against racist colonial settlers, but in many other regions of the world other men are suffering and dying.
73.	The war between two brother countries, Iraq and Iran, has been going on for mote than a year and continues, unfortunately, with its attendant woes. This cruel conflict goes on in spite of the long fraternal coexistence of two peoples which are united by so many bonds of history and religion. We once again urge our Iraqi and Iranian brethren to end their ruinous, deadly confrontation and to reach a just, peaceful and final solution to their territorial dispute. We call on them in particular to respond more responsibly and with greater good will to tho untiring efforts and good offices of both the 'Organization ' 'of the Islamic Conference and the non-aligned countries, : In this connection we note Iraq estated willingness, to cooperate with these good offices.
74.'	The unjustified bombing of Kuwaiti economic installations  a consequence of the deplorable conflict in the Gulf region, is, to our mind, inadmissible. That extension of the hostilities to a third country, if it were to be repeated, could cause a serious deterioration, in the relations among the countries of the region.
75.	The fraternal people of Afghanistan are subjected tn pointless trials which have gone on far too long. The Islamic Republic of Mauritania,, without interfering in the internal affairs of the sister Afghan nation, which Is bound to us by civilization and faith, believes that it is for that people alone to settle its notional disputes, showing respect for its historic traditions, and without outside interference.
76.	With respect to Kampuchea, our country has always adopted an unequivocal attitude on the situation that was created in that country in 1979. In particular, at the International Conference on Kampuchea last July we appealed to socialist Viet Nam, which so admirably symbolizes so many of our ideals and whose contribution to the liberation of peoples has been invaluable. We requested It to respond to the profound wishes of the peoples of Indochina and of the world and to co-operate in the search for - a negotiated political settlement of the crisis. We welcome the increased harmonization- of the patriotic forces of Kampuchea and reaffirm our support for General Assembly resolutions 34/22 and 35/6.
77.	As in the case of Afghanistan, our delegation firmly believes that the essential condition for the restoration of national sovereignty and the maintenance of the integrity and freedom of expression of the Khmer people, is that . there be no foreign Intervention.
78.	Generally speaking, and as we stated in the general debate at the thirty-fifth session.of the Assembly [33rd meeting], vie strongly condemn the right assumed by some States, large and small, to change by force the political system of any country they may unilaterally consider to be hostile. -
79.	In Western Sahara, the fratricidal war between the POLI3ARIO Front' and Morocco has now entered, at the diplomatic level, a settlement process led by the Organization of African Unity ,[OW]. The settlement plan which the Implementation Committee outlined in broad terms at Its recent meeting at Nairobi has the advantage of ,setting out the practical modalities for a referendum through which the Sahraoui people would determine its future, in accordance with .the repeated resolutions of the United Nations and the OAU.
80.	We hope that that referendum will take place smoothly, under international control and as soon as possible, so as to put an end to the many sacrifices of our Sahraoui and Moroccan brothers. We especially hope that both parties to the conflict, Morocco and the POL1SARIO Front, can maintain contact so as to bring about a speedy cease-fire which is necessary for the restoration of mutual confidence.
81.	We call on the United Nations to encourage the initiative ' by Africa and its implementation Committee which, in our opinion, will speedily accomplish its difficult task and show firmness in ensuring that the consultation takes place in the best conditions of equity that will ensure the free expression of the will of the Saliraoui people without military or administrative pressure from any quarter.
82.	In particular, we appeal to the United Nations to put its experience and its human and material means at the disposal of the QAU in the preparation, organization and supervision of the referendum.
83.	Our country is now definitely out of the conflict and is willing to cooperate fully with the Implementation Committee to bring about a just solution of the problem of Western Sahara and a return of the Arab Maghreb to fruitful co-operation and peaceful and brotherly coexistence among its peoples.
84.	Alongside those conflicts which are certainly devastating but localized, we see at the international level an arms race which threatens all continents and all peoples. The conventional and nuclear arms race consumes incalculable sums which, could be used to bring relief to millions of human beings whose means of existence are below, the minimum acceptable level.
85.	' At the special session next spring our delegation will deal in detail with that important and delicate problem. Today I should merely like to make special mention of the build-up of nuclear arsenals and the steadily increasing sophistication in that area.
86.	The. Islamic Republic of Mauritania would like in particular to reaffirm its interest in the establishment of nuclear-weapon-free zones in the whole of the African continent and in the Middle East. But in Africa and the Arab world wc see that South Africa and Israel, which ignore international norms and principles, are building nuclear arsenals in order to intimidate their Arab and African neighbors.
87.	With the entry of Vanuatu and Belize, whose admission to the United Nations I have just welcomed, the United Nations is approaching its goal of universality. The world is no longer that of 1945.
88.	With the new political order, in which large and small nations now have the same rights of theoretical sovereignty, the realities of our contemporary world make necessary a new information order and, even mote. Important, a new economic order.	'
89.	That new information order will not put an end to some of the greatest achievements of mankind, that is, freedom of thought and the sacred right to express it. In our opinion, there cannot be happy societies when creativity, ingenuity and men's philosophical and political beliefs arc subjected to constraints and taboos. But the conquests that permit man the full enjoyment of his wholeness as a person must extend to aU his needs.
90.	Acquired rights must not be sacrificed. We must not forget the concerns of man in advanced technological societies. But and this is just as important in our eyes some place must be given to the simple, absorbing, noble and beautiful preoccupations of that other man of the second large and needy part of the great human family, That is the beginning of the reordering of the, relations which govern mankind.	' '
91.	The aim of the United Nations in the minds cf its eminent founders, would always be to establish the equality of nations, great and small. The information order will be the first step towards establishing a true new world order for civilization in which mankind will be inspired by all (lie moral values of all men. In that way we shall reject any exclusive monopoly of orientation or polarization concerning the problems and needs of one human family, and ethics alone will prevail.
92.	For its part, the new economic order should, mainly through the global negotiations and those relating to the law of the sea, ensure the necessary rectification of the economic relations between the North and the South. Thus, the abnormalities of the colonial order and the structural imbalances which ensued as a result of the technological domination of a single continent will be corrected.
93.	Peace and security in the world can only be achieved by a serious study and reform leading to more equity and realism in relations which should truly mirror the present-day world. The Islamic Republic of Mauritania will participate to the best of its ability in that reorganization within the framework of its devotion to its moral values and to its age-old civilization, of which it is deeply and legitimately proud. Our country will do this in keeping with its Arab and African national identity and with its objective solidarity with the peoples of the third world. But, at the same time, our country will fight that battle in full awareness of the fact that it is part of the human family, which, in spite of race, religion and continent, is one and must remain one.
